United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boyertown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-311
Issued: June 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On November 24, 2014 appellant, through counsel, filed a timely appeal from an
October 22, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained carpal tunnel syndrome causally related to
factors of her federal employment.
FACTUAL HISTORY
On December 9, 2013 appellant, then a 49-year-old rural carrier associate, filed an
occupational disease claim alleging that she sustained carpal tunnel syndrome due to factors of
her federal employment. She reported that her hands hurt when she loaded or cased mail.
Appellant indicated that she became aware of her condition on December 11, 2007 and attributed
1

5 U.S.C. § 8101 et seq.

it to her employment on December 7, 2013, the date she was last exposed to the work factors
identified as causing her condition. She stopped work on December 7, 2013. Appellant’s
supervisor maintained that appellant filed her claim when she did not obtain leave over the
holidays.
In a form report dated December 9, 2013, Dr. Michael O’Connor, an osteopath, described
the history of injury as left forearm pain, tingling, and weakness. He diagnosed carpal tunnel
syndrome and checked “yes” that the condition was caused or aggravated by employment,
providing as a reason “repetitive motion and use.” Dr. O’Connor found that appellant was
totally disabled beginning December 9, 2013.
By letter dated December 16, 2013, OWCP requested that appellant submit additional
factual and medical information, including a detailed report from her attending physician
addressing the relationship between any diagnosed condition and work factors.
In a report dated December 8, 2013, received by OWCP on February 10, 2014,
Dr. O’Connor evaluated appellant for pain in the left arm and forearm. He indicated that her
symptoms were consistent with carpal tunnel syndrome and referred her for an electromyogram
(EMG) study of the left upper extremity to confirm the diagnosis. Dr. O’Connor stated, “This
injury has been present for several years during which [appellant] has work or repetitive motiontype job with the [employing establishment]. It is likely that this job significantly contributes to
and is the presumptive cause of her condition.”
In a January 8, 2014 response to OWCP’s request for information, appellant attributed
her condition to lifting and sorting mail, opening mailboxes, and loading and pushing mail
containers down ramps.
In a progress report dated January 8, 2014, Dr. O’Connor stated, “[Appellant] likely has
carpal tunnel syndrome. Being off from work has helped as the repetitive activity at work is
clearly an exacerbating/causative factor for her problem. [Appellant] has an EMG scheduled for
tomorrow.” He diagnosed carpal tunnel syndrome and found that appellant was unable to work.
An EMG study of the left upper extremity performed on January 9, 2014 revealed
findings of “moderate compression in the left median nerve within the carpal tunnel at the wrist.”
In a disability certificate dated January 9, 2014, Dr. O’Connor diagnosed severe carpal
tunnel syndrome and advised that appellant was disabled from December 9, 2013 to
January 9, 2014.2
On January 15, 2014 the employing establishment controverted appellant’s claim, noting
that she did not file a claim until it denied her request for vacation time in December 2013. It
indicated that she worked 20 to 40 hours a week as a carrier “casing letters and flats, bundling
mail in trays and delivering the mail and parcels via privately owned vehicle.”

2

In a disability certificate dated February 7, 2014, Dr. O’Connor diagnosed carpal tunnel syndrome and found
that appellant was disabled from February 8 to March 8, 2014.

2

By decision dated March 10, 2014, OWCP denied appellant’s claim on the grounds that it
was not timely filed. It determined that the injury occurred in December 2007, but she did not
file her claim until December 9, 2013, more than three years after the date of injury.
On March 27, 2014 appellant requested an oral hearing before an OWCP hearing
representative. On March 31, 2014 counsel requested a telephone hearing.
At the telephonic hearing, held on August 15, 2014, appellant related that she began
working as a rural carrier in November 1998. She was diagnosed with carpal tunnel syndrome in
2007 and told that it was related to her work in December 2013. Appellant had symptoms of
carpal tunnel syndrome in both hands but greater on the left side, which was her dominant side.
She worked her regular job duties until December 2013. Appellant was off work from
December 8, 2013 to April 8, 2014, when she resumed her regular employment. The hearing
representative advised her to submit a medical report addressing the relationship between her
carpal tunnel syndrome and her work duties.
In a report dated August 25, 2014, Dr. O’Connor diagnosed carpal tunnel syndrome
following an EMG study and noted that appellant would require surgery at some point. He
related:
“[Appellant] works for the [employing establishment] and given the nature of her
job I believe that her symptoms are most likely directly attributable to her daily
work activity. I have reviewed a description of her daily work routine.
[Appellant] spends significant portions of her day sorting mail which is a
repetitive procedure which involves grasping bundles of mail and placing it in
appropriate stacks and receptacles, with repetitive flexing and extending of her
wrist and grasping with her fingertips. Given that she has no other similarly
repetitive activities outside of her employment, it is highly likely that her
occupation has caused and exacerbated her ongoing symptoms of carpal tunnel
syndrome.
“I believe this to be true within a reasonable degree of medical certainty.”
On September 15, 2014 Holly Dash, an employing establishment representative, noted
that appellant indicated that she had carpal tunnel syndrome since 2007. She questioned why
appellant had carpal tunnel syndrome worse on the left side when casing and removing mail had
to be performed with the right hand. Ms. Dash also questioned why appellant’s physician
released her to full duty if work caused her condition.
On September 23, 2014 appellant explained in detail how she performed work with her
left hand. She indicated that she went back to full duty because she had to cancel the scheduled
surgery when her claim was denied.
In a decision dated October 22, 2014, an OWCP hearing representative affirmed the
March 10, 2014 decision as modified to show that appellant timely filed her claim. He noted that
she was last exposed to the conditions alleged to have caused her condition two days before she
filed her compensation claim. The hearing representative found, however, that the medical

3

evidence was insufficient to establish that appellant sustained carpal tunnel syndrome due to the
identified work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
ANALYSIS
Initially, the Board notes that appellant timely filed her claim for compensation. Section
8122(a) of FECA provides that an original claim for compensation for disability or death must be
filed within three years after the injury or death.9 If an employee continues to be exposed to
injurious working conditions after such awareness, the time limitation begins to run on the last
date of this exposure.10 Appellant was last exposed to the condition to which she attributed her
carpal tunnel syndrome on December 7, 2013 and filed her claim on December 9, 2013;
consequently, her claim is timely.

3

5 U.S.C. § 8101 et seq.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

5 U.S.C. § 8122(a).

10

See Linda J. Reeves, 48 ECAB 373 (1997).

4

OWCP accepted that appellant performed repetitive work duties in the course of her
federal employment. It denied her claim based on its finding that the medical evidence was
insufficient to establish that she sustained employment-related carpal tunnel syndrome.
The Board finds that appellant has not submitted rationalized medical evidence sufficient
to show that she sustained carpal tunnel syndrome as a result of her work duties. In a report
dated December 8, 2013, Dr. O’Connor found that she had symptoms consistent with carpal
tunnel syndrome and advised that it was likely that her work caused her symptoms and was the
“presumptive cause of her condition.” His opinion, however, that work factors likely caused
appellant’s symptoms is speculative in nature. The Board has held that medical opinions which
are speculative or equivocal in character have little probative value.11
In a form report dated December 9, 2013, Dr. O’Connor diagnosed carpal tunnel
syndrome and checked “yes” that the condition was caused or aggravated by employment,
providing as a reason “repetitive motion and use.” While he noted that appellant repetitively
used her hands, he did not explain how this activity resulted in employment-related carpal tunnel
syndrome. Without rationale, a physician’s opinion on causal relationship consists only of
checking “yes” to a form question has little probative value and is insufficient to establish a
claim.12
On January 8, 2014 Dr. O’Connor noted that appellant’s condition had improved since
she had been off work and opined that repetitive work activity was “clearly an
exacerbating/causative factor for her problem.” He diagnosed carpal tunnel syndrome and found
that she was disabled from employment. Dr. O’Connor did not provide any rationale for his
causation finding. A mere conclusion without the necessary rationale explaining how and why
the physician believes that a claimant’s accepted exposure could result in a diagnosed condition
is not sufficient to meet a claimant’s burden of proof.13
In a report dated August 25, 2014, Dr. O’Connor opined that an EMG study confirmed
the diagnosis of carpal tunnel syndrome. He noted that appellant performed repetitive flexing of
her wrist, grasping and sorting mail and concluded that her symptoms were “most likely directly
attributable to her daily work activity.” As discussed, however, medical opinions that are
speculative or equivocal in character are of diminished probative value.14
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between her claimed condition and her
employment.15 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by her as causing her condition and, taking these factors into
11

L.R. (E.R.), 58 ECAB 369 (2007); Kathy A. Kelley, 55 ECAB 206 (2004).

12

Deborah L. Beatty, 54 ECAB 340 (2003).

13

See Beverly A. Spencer, supra note 8.

14

See D.D., 57 ECAB 710 (2006).

15

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

5

consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of her opinion.16 She failed to submit such evidence and therefore failed to discharge
her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained carpal tunnel
syndrome causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

6

